PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 04-4260
CURTIS DELMONT WOOLFOLK,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                       (CR-03-79-NKM)

                      Argued: December 3, 2004

                       Decided: March 2, 2005

       Before WILLIAMS and MICHAEL, Circuit Judges,
       and Henry F. FLOYD, United States District Judge
               for the District of South Carolina,
                     sitting by designation.



Remanded by published opinion. Judge Williams wrote the opinion,
in which Judge Floyd concurred. Judge Michael wrote a separate
opinion concurring in the judgment and concurring in part.


                            COUNSEL

ARGUED: Roy David Bradley, Madison, Virginia, for Appellant.
William Frederick Gould, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
2                    UNITED STATES v. WOOLFOLK
for Appellee. ON BRIEF: John L. Brownlee, United States Attorney,
Roanoke, Virginia, for Appellee.



                              OPINION

WILLIAMS, CIRCUIT JUDGE:

   Curtis Delmont Woolfolk pleaded guilty to one count of possession
with intent to distribute more than five grams of crack cocaine, in vio-
lation of 21 U.S.C.A. § 841(a)(1) (West 1999), while reserving the
right to challenge his prosecution as violating the Speedy Trial Act,
18 U.S.C.A. § 3161(b) (West 2000) and his Sixth Amendment right
to a speedy trial. The district court rejected both of Woolfolk’s
claims, and, for the following reasons, we remand the case to the dis-
trict court for further proceedings. We remand for further consider-
ation of whether Woolfolk was subject to "any restraint resulting from
federal action" that triggered the Speedy Trial Act’s provisions.
United States v. Lee, 818 F.2d, 302, 305 (4th Cir. 1987). Because of
the factual uncertainty regarding Woolfolk’s detention, we also
remand the case for a full consideration of Woolfolk’s Sixth Amend-
ment claim under Barker v. Wingo, 407 U.S. 514 (1972).

                                   I.

   On December 15, 2002, Detective David Harris was assigned to a
sobriety checkpoint in downtown Charlottesville, Virginia. At
approximately 2 a.m., a 1991 Lincoln approached the checkpoint and
turned into another lane in an effort to avoid it. Detective Harris
began a pursuit of the vehicle and effected a stop. Harris approached
the car and observed that the driver of the vehicle, Woolfolk,
appeared to be intoxicated. Harris also had personal knowledge that
Woolfolk was involved in drug activities. During the traffic stop, sev-
eral Charlottesville residents who had been standing nearby watching
the stop approached Woolfolk’s vehicle and attempted to gain entry.
Harris heard Woolfolk tell one such individual that "it[’]s between the
seats." (J.A. at 6.) Woolfolk was arrested for driving under the influ-
                     UNITED STATES v. WOOLFOLK                        3
ence. Following the arrest, Harris performed a search of the vehicle
and found eight grams of crack cocaine in the center console.1

   On December 18, 2002, the United States (the Government) filed
a criminal complaint against Woolfolk in the United States District
Court for the Western District of Virginia, alleging that Woolfolk
knowingly possessed with intent to distribute five grams or more of
crack cocaine, in violation of 21 U.S.C.A. § 841(a)(1). An arrest war-
rant for Woolfolk was issued on the same date. At the time, Woolfolk
was in the custody of Virginia authorities pending trial on state
charges stemming from the December 15 arrest.2 On January 9, 2003,
the Government issued a federal detainer to the state authorities. The
detainer specified that a federal arrest warrant had been issued against
Woolfolk. The detainer also requested that "[p]rior to the subject’s
release from your custody, please notify this office at once so that we
may assume custody if necessary." (J.A. at 13.) The detainer also was
to be served on Woolfolk, but he contends that he received the war-
rant but not the detainer.

   Although Woolfolk’s state proceedings were terminated on April
10, 2003, Woolfolk was not released by the state authorities at that
time.3 The record contains no evidence as to why the state continued
to detain Woolfolk after April 10. At a hearing before the district
court on Woolfolk’s motion to dismiss, Woolfolk contended that,
after April 10, "there can be no other interpretation" of the record but
that Woolfolk was being held only because of the federal detainer.
  1
     Although the record is unclear, Woolfolk apparently was taken into
custody by Virginia authorities following this arrest. According to the
limited record in this proceeding, Woolfolk was charged by Virginia
with four violations of state law stemming from the December 15, 2002
arrest — driving under the influence, manufacture of a controlled sub-
stance, refusal, and driving on a suspended operator’s license.
   2
     Although we recognize that Virginia is a commonwealth, we use the
familiar term "state" in lieu of "Commonwealth of Virginia."
   3
     One of the charges against Woolfolk was nolle prossed on February
20, 2003. On April 10, 2003, Woolfolk was found guilty of the charge
of driving on a suspended operator’s license and was given a suspended
sentence of ten days imprisonment. Also on April 10, the remaining two
state charges were nolle prossed.
4                     UNITED STATES v. WOOLFOLK
(J.A. at 22.) The district court responded, "[t]hat seems to be con-
ceded, that the only thing keeping him in jail was a federal detainer."
(J.A. at 22.) Woolfolk answered that question in the affirmative, and
the Government did not respond. On appeal, however, the Govern-
ment contends that Virginia failed, as an administrative matter, prop-
erly to process the termination of Woolfolk’s state charges and
therefore was holding him on the dismissed state charges instead of
the federal detainer.

   Although it remains unclear why Woolfolk remained in state cus-
tody, at some point, apparently after Woolfolk filed a state habeas
claim, the Government became aware that Woolfolk was still in state
custody even though no proceedings remained against him in the state
system. At oral argument before the district court, the Government
asserted that "[w]hen [Woolfolk’s] situation was brought to [the Gov-
ernment’s] attention, [it] brought him over federally and executed the
complaint." (J.A. at 21.) This action occurred on July 10, 2003, when
the Government executed its December 18 arrest warrant and brought
Woolfolk before a magistrate judge for his initial appearance. On
August 7, the federal grand jury indicted Woolfolk on one count of
violating § 841(a)(1).

   On August 22, Woolfolk filed a motion to dismiss the indictment,
alleging that the delay between the filing of the complaint and arrest
warrant and serving of the detainer and the indictment violated the
Speedy Trial Act, 18 U.S.C.A. § 3161(b), and his Sixth Amendment
rights to a speedy trial. The district court heard arguments on the dis-
missal motion and, on October 2, 2003, issued an order denying it.
Woolfolk subsequently entered a conditional guilty plea, which
reserved his right to appeal the district court’s denial of the dismissal
motion. Woolfolk was sentenced to sixty months imprisonment on
March 12, 2004, and filed a timely appeal on March 18. We have
jurisdiction pursuant to 28 U.S.C.A. § 1291 (West 1999).

                                   II.

   On appeal, Woolfolk contends that the Government’s delay in
indicting him violated both the Speedy Trial Act and the Sixth
Amendment and that accordingly, the district court erred in failing to
grant his motion to dismiss. We address each argument in turn.
                      UNITED STATES v. WOOLFOLK                        5
                        A. Speedy Trial Act

   We review the district court’s factual findings on a motion to dis-
miss an indictment for clear error, but we review its legal conclusions
de novo. United States v. Good, 326 F.3d 589, 591 (4th Cir. 2003).
The Speedy Trial Act provides, in relevant part, that "[a]ny informa-
tion or indictment charging an individual with the commission of an
offense shall be filed within thirty days from the date on which such
individual was arrested or served with a summons in connection with
such offense."4 18 U.S.C.A. § 3161(b). If the Government fails to
comply with this requirement, the "complaint shall be dismissed or
otherwise dropped." 18 U.S.C.A. § 3162(a)(1). We have interpreted
this language to provide that the Government must charge a defendant
by indictment or information within 30 days of his "federal arrest
upon a federal charge" or face the prospect of dismissal. United States
v. Thomas, 55 F.3d 144, 148 (4th Cir. 1995) (quoting United States
v. Lee, 818 F.2d 302, 305 (4th Cir. 1987)). The Act "is intended to
mandate an orderly and expeditious procedure for federal criminal
prosecutions by fixing specific, mechanical time limits within which
the various progressions in the prosecution must occur." United States
v. Iaquinta, 674 F.2d 260, 264 (4th Cir. 1982).

   On appeal, Woolfolk argues that the provisions of the Speedy Trial
Act were triggered on January 9, when the Government lodged a
detainer against him with the state because, on that date, the Govern-
ment had issued a complaint, served an arrest warrant, and lodged a
detainer with the state. In the alternative, Woolfolk contends that the
Act’s 30 day time limit began on April 10, when the state concluded
its prosecution but continued holding him, allegedly because of the
federal detainer. The Government counters that Woolfolk was not
subject to "federal arrest" or "federal custody on a federal charge," see
Thomas, 55 F.3d at 148, until July 10, when the magistrate judge
issued the temporary detention order. With July 10 as the starting

  4
   Woolfolk contends that he was "arrested" within the meaning of
§ 3161(b) but does not argue that he was "served with a summons." 18
U.S.C.A. § 3161(b) (West 2000).
6                      UNITED STATES v. WOOLFOLK
date, the Government notes, the August 7 indictment complies with
the dictates of the Act.5

   Woolfolk’s contention that the protections of the Speedy Trial Act
were triggered on January 9 is foreclosed by our holding in Thomas.
In Thomas, state authorities were detaining the defendant on state
charges when the Government filed a criminal complaint, secured an
arrest warrant, and lodged the arrest warrant as a detainer with the
state authorities. Id. at 147. Thomas remained in the custody of state
authorities facing state charges for more than two years. Id. The state
authorities concluded their prosecution, and the Government indicted
Thomas within thirty days of the termination of the state prosecution.
Id. We rejected Thomas’s argument that the complaint, warrant and
detainer activated the requirements of the Speedy Trial Act, finding
that, when an individual is lawfully being held to answer to state
charges, a "criminal complaint coupled with an unexecuted arrest
warrant and a federal detainer" do not trigger the Act. Thomas, 55
F.3d at 148. See also Lee, 818 F.2d at 303 (finding that the Act
requires a federal arrest upon a federal charge and rejecting defen-
dant’s argument that filing of complaint, arrest warrant and detainer
on individual being held in state custody on state charges constituted
a federal arrest on a federal charge).6 Accordingly, under the binding
precedent of Thomas, the Government’s filing of a complaint, serving
of an arrest warrant, and lodging of that warrant as a detainer on Janu-
ary 9, while Woolfolk was in state custody answering to state charges,
did not activate the provisions of the Speedy Trial Act.
    5
     The district court found that Woolfolk was never in federal custody
before his indictment. This conclusion is erroneous because, at a mini-
mum, Woolfolk was in federal custody as of July 10, 2003 when the
arrest warrant was executed and Woolfolk was transferred to federal cus-
tody.
   6
     The basis for the holding in Thomas and Lee is the notion of dual sov-
ereignty, "which recognizes that ‘the federal government is not bound by
the actions of state authorities and that successive state and federal prose-
cutions are constitutionally permissible.’" United States v. Iaquinta, 674
F.2d 260, 264 (4th Cir. 1982) (quoting United States v. Wilson, 657 F.2d
755, 767 (5th Cir. 1981). As another circuit has explained, "one sover-
eign’s actions should not force the other sovereign to proceed with a
prosecution before it is ready." United States v. Benitez, 34 F.3d 1489,
1493 n.1 (9th Cir. 1994).
                     UNITED STATES v. WOOLFOLK                         7
   Woolfolk’s second argument, that the Speedy Trial Act’s thirty-day
time limit for filing an indictment began on April 10, when his state
proceedings terminated but his detention continued, gives us some
pause. Neither Thomas nor Lee specifically address that argument. In
both of those cases, the federal indictment was filed within thirty days
of the termination of the state proceedings. Here, the state proceed-
ings terminated on April 10, but the federal indictment was not filed
until August 7. In fact, we have found no caselaw that addresses the
specific factual situation before us. A canvas of our caselaw in this
area, however, does provide us guidance on how to proceed in this
case. First, as Thomas makes clear, for the Act to apply, the defendant
must be under "federal arrest" or be in "federal custody." The relevant
question thus becomes whether an individual being held by state
authorities is ever under "federal arrest" or in "federal custody." The
answer, at least while a state has valid charges currently pending
against an individual, is "no." We believe however, that in limited cir-
cumstances, this question can be answered in the affirmative. In
Iaquinta, we cited, with approval, the following passage from a law
review article:

    For this [thirty-day time] limit to commence, a person must
    be held for the purpose of answering to a federal charge.
    Thus, if one is held by state officers on a state charge and
    subsequently turned over to federal authorities for federal
    prosecution, the starting date of the time period is the date
    that the defendant is delivered into federal custody. How-
    ever, if the person is held in state custody at the request of
    federal authorities, the date of arrest by the state officers is
    controlling.

Iaquinta, 674 F.2d at 267 (quoting Martoche, The Federal Speedy
Trial Act: An Introduction and Guide, 4 Nat. Journal of Criminal Def.
295 (1978)) (emphases added). In Lee, we again quoted, with
approval, the suggestion that "[f]or the time limit of the Act to com-
mence a person must be held for the purpose of answering a federal
charge." Lee, 818 F.2d at 304 (quoting United States v. Shahryar, 719
F.2d 1522, 1524-25 (11th Cir. 1983) (emphasis in original)). We then
reiterated that "to the knowledge of this Court, [no] other Court [has]
stated — that a federal complaint without federal arrest or any
restraint resulting from federal action brings the combination of 18
8                     UNITED STATES v. WOOLFOLK
U.S.C. §§ 3161(b) and 3162(a)(1) into play." Id. at 305 (emphasis
added). Thus, Lee makes explicit that the provisions of the Speedy
Trial Act can be triggered by something other than actual federal cus-
tody and federal arrest, i.e., "any restraint resulting from federal
action." Id. Although Lee does not discuss the parameters of this lan-
guage, we believe that a "restraint resulting from federal action," suf-
ficient to trigger the time limits of the Speedy Trial Act, occurs when
the Government has knowledge that an individual is held by state
authorities solely to answer to federal charges.7

   The phrase "federal action," in our view, requires a showing that
the Government knew or should have known that the defendant was
restrained solely to answer federal charges. Permitting the Speedy
Trial Act’s provisions to apply whenever a state has concluded its
prosecution but failed to notify the Government would be an undesir-
able result. Given the breadth of the Government’s criminal prosecu-
tions, and what must be the sheer number of federal detainers lodged
with state authorities, to impose a form of strict liability upon the
Government for actions taken by independent sovereigns would be
detrimental to the administration of justice. Instead, the Speedy Trial
Act’s purpose is best served if its provisions are triggered in those
instances where the Government has knowledge that an individual is
being held by state authorities only to answer to federal charges. In
such situations, we believe an individual would be subject to a "re-
straint resulting from federal action." Id.

   Applying this rule to the facts before us, we believe a remand to
the district court is necessary. First, it is unclear whether, after April
10, Woolfolk remained in state custody only to answer to federal
charges. On remand, the district court should consider whether the
state continued to hold Woolfolk because of the federal detainer, or
because, as the Government alleges before this court, the state failed
    7
   The language used in Lee is analogous to the "ruse" exception
adopted in other circuits. See, e.g., United States v. Cepeda-Luna, 989
F.2d 353 (9th Cir. 1993). Under the ruse exception, "Speedy Trial Act
time periods may be triggered by state detentions that are merely a ruse
to detain the defendant solely for the purpose of bypassing the require-
ments of the Act." United States v. Benitez, 34 F.3d 1489, 1494 (9th Cir.
1994).
                      UNITED STATES v. WOOLFOLK                        9
to process the termination of Woolfolk’s state charges. Moreover,
even if we assume that Woolfolk was being held by the state solely
because of the federal detainer from April 10 to July 10, thus making
him subject to a "restraint" during that period, it is not clear, on the
facts as currently developed, that the restraint was a result of "federal
action." The record does not show when the Government knew or
should have known that Woolfolk was being held solely because of
the federal detainer.

   In sum, we must remand the case for the district court to determine
when the Government knew or should have known that Woolfolk was
being held by the state solely because of the federal detainer. If the
Government knew or should have known before July 8, then the Gov-
ernment violated the Act, and Woolfolk’s indictment should be dis-
missed.

             B. Sixth Amendment Speedy Trial Rights

   Woolfolk next argues that his Sixth Amendment rights were vio-
lated by the delay following the issuance of the federal detainer on
January 9. The Sixth Amendment provides that "[i]n all criminal pros-
ecutions, the accused shall enjoy the right to a speedy and public
trial." U.S. Const. amend. VI. In order to prove a Sixth Amendment
violation in this context, a defendant "must show first that the
Amendment’s protections have been triggered by ‘arrest, indictment,
or other official accusation.’" Thomas, 55 F.3d at 148 (quoting Dog-
gett v. United States, 505 U.S. 647, 655 (1992)).

   If the Sixth Amendment protections apply, we must make "four
separate [i]nquiries: whether delay before trial was uncommonly long,
whether the government or the criminal defendant is more to blame
for that delay, whether, in due course, the defendant asserted his right
to a speedy trial, and whether he suffered prejudice as the delay’s
result."8 Doggett, 505 U.S. at 651. In addition to being a factor, the
first inquiry is also a threshold requirement, because "[s]imply to trig-
ger a speedy trial analysis, an accused must allege that the interval
  8
   This four part balancing test was originally set forth in Barker v.
Wingo, 407 U.S. 514 (1972), and is commonly referred to as the Barker
balancing test.
10                    UNITED STATES v. WOOLFOLK
between accusation and trial has crossed the threshold dividing ordi-
nary from presumptively prejudicial delay." Id. at 651-652 (quotation
marks omitted). After the defendant makes this threshold showing, he
"must . . . show on balance," that the four inquiries weigh in his favor.
Thomas, 55 F.3d at 148.

   Under Thomas, the filing of the detainer, warrant and complaint on
January 9, 2003, triggered Woolfolk’s Sixth Amendment speedy trial
rights. See Thomas, 55 F.3d at 149 (holding that "the combination of
the criminal complaint, the arrest warrant, and the federal detainer
were sufficient to implicate the speedy trial provision of the Sixth
Amendment"). He was indicted on August 7, almost eight months
later, and pleaded guilty on December 19, almost a full year after his
Speedy Trial rights attached.

   The Supreme Court has counseled that "postaccusation delay [is]
presumptively prejudicial at least as it approaches one year." Doggett,
505 U.S. at 652 n.1. One year is the "point at which courts deem the
delay unreasonable enough to trigger the Barker [i]nquiry." Id. The
Supreme Court, however, has never offered guidance on what the
phrase "postaccusation delay" encompasses, and in this case it is
unclear whether the time from January 9 to December 19, or from
January 9 to August 7, is the proper measure.9 Even assuming, how-
ever, that the relevant period of "postaccusation delay" is the period
from the serving of the detainer, arrest warrant, and complaint on Jan-
uary 9 to the filing of the indictment on August 7, we believe that
Woolfolk has met the threshold Barker requirement. As one commen-
tator explains, "it may generally be said that any delay of eight
months or longer is presumptively prejudicial." 4 WAYNE R. LAFAVE,
JEROLD H. ISRAEL, & NANCY J. KING, CRIMINAL PROCEDURE § 18.2(b)(2d
ed. 1999) (quoting Joseph, Speedy Trial Rights in Application, 48
Fordham L. Rev. 611, 623 n.71 (1980)). Although the eight month
threshold is a general rule and not a rigid requirement, see United
  9
   Although Woolfolk’s motion to dismiss seemed to target the delay
from the serving of the detainer through his impending trial, before this
court Woolfolk has centered his Sixth Amendment claim on the delay
between the filing of the complaint, warrant, and detainer and his indict-
ment, not between the indictment and trial or even the filing of the com-
plaint, warrant, detainer and trial.
                      UNITED STATES v. WOOLFOLK                       11
States v. Cope, 312 F.3d 757, 778 (6th Cir. 2002) (finding eight
month delay was "substantial" but not "presumptively prejudicial" in
"two-defendant, eleven-count case that involves multiple allegations
of attempted murder"), given the fact that Woolfolk’s case involves
little complexity, we see no reason to deviate from that general rule
here. Thus, regardless of whether the relevant period of postaccusa-
tion delay is from January 9 to August 7 or from January 9 to Decem-
ber 19, the postaccusation delay in this case was presumptively
prejudicial and Woolfolk has satisfied the threshold Barker require-
ment.

   Although Woolfolk has satisfied the threshold requirement, that
fact by no means ends our Barker inquiry. We have previously found
no Sixth Amendment violation in cases involving time periods much
greater than that at issue here. See United States v. Grimmond, 137
F.3d 823, 827 (4th Cir. 1998) (thirty-five months); Thomas, 55 F.3d
at 149-150 (two and a half years). At this stage in the analysis, we
typically would examine the remaining Barker inquiries in order to
determine if Woolfolk’s Sixth Amendment rights were violated. On
the record before us, however, we believe that a remand to the district
court is more appropriate. The Barker inquiry is a "fact-intensive
inquiry," Cope, 312 F.3d at 778, and, given the uncertainty regarding
the cause of Woolfolk’s detention after April 10, we believe that the
district court is in the best position to conduct a full Barker analysis.

                                  III.

   For the foregoing reasons, we remand the case to the district court
for further consideration of Woolfolk’s Speedy Trial Act and Sixth
Amendment claims.

                                                           REMANDED

MICHAEL, Circuit Judge, concurring in the judgment and concurring
in part:

   I concur in the judgment entered by the majority, which remands
for further consideration of Curtis Woolfolk’s Sixth Amendment and
Speedy Trial Act claims. I also concur fully in the reasoning in part
12                   UNITED STATES v. WOOLFOLK
II.B of the majority opinion, which deals with Woolfolk’s claim that
his speedy trial rights were denied under the Sixth Amendment. I
respectfully disagree, however, with the majority’s conclusion in part
II.A that a federal detainer does not trigger Speedy Trial Act rights
until "the Government has knowledge that an individual is being held
by state authorities only to answer to federal charges." Ante at 8. I
would have the district court analyze the Speedy Trial Act claim
under a different standard — a standard that serves the Act’s purpose
of achieving the prompt disposition of criminal cases. Specifically,
the Speedy Trial Act’s thirty-day indictment clock should be triggered
at the point when a state holds a prisoner under the sole authority of
a federal detainer.

   Woolfolk was locked up in a Virginia jail in December 2002 to
await the disposition of state criminal charges. On January 9, 2003,
the U.S. Marshal for the Western District of Virginia lodged with the
Virginia authorities a detainer against Woolfolk that was based on a
warrant for his arrest on federal drug charges. The document was enti-
tled "DETAINER AGAINST UNSENTENCED PRISONER." J.A.
13. The detainer stated that "[t]he notice and speedy trial requirements
of the Interstate Agreement on Detainers Act do NOT apply to this
detainer because the subject is not currently serving a sentence of
imprisonment." Id. The government thus did not volunteer to extend
Woolfolk any rights under the Interstate Agreement on Detainers Act,
which gives a sentenced prisoner subject to a detainer the right to
demand a prompt trial on the charges underlying the detainer, that is,
a trial within 180 days. See 18 U.S.C. app. 2 § 2, art. 3. The detainer
requested that the government be notified before Woolfolk was
released so that it could assume physical custody. Woolfolk’s state
charges were disposed of on April 10, 2003, and he was then no lon-
ger subject to state custody. He was held in the state jail, however,
until July 10, 2003, when he was finally picked up by the federal
authorities. Woolfolk was indicted on federal charges on August 7,
2003. The question is whether he was being held solely to answer the
federal charges after April 10, 2003. If he was, the government vio-
lated the Speedy Trial Act’s requirement that he be indicted within
thirty days after his arrest.

  The Speedy Trial Act provides that "[a]ny . . . indictment charging
an individual with the commission of an offense shall be filed within
                      UNITED STATES v. WOOLFOLK                        13
thirty days from the date on which such individual was arrested . . .
in connection with such charges." 18 U.S.C. § 3161(b). Our circuit
recognizes that "[f]or the [indictment] time limit . . . to commence a
person must be held for the purpose of answering [to] a federal
charge." United States v. Lee, 818 F.2d 302, 304 (4th Cir. 1987)
(internal quotation marks and citation omitted) (emphasis omitted).
Assuming that all state charges against Woolfolk were disposed of on
April 10, 2003, when he received a suspended sentence, there was no
longer any valid state authority under which he could have been held.
The Virginia authorities nevertheless continued to hold Woolfolk in
custody. Thus, the only two possibilities are that (1) the state authori-
ties held Woolfolk illegally, or (2) they detained him pursuant to valid
federal authority (the detainer). The government maintains that a
detainer like the one here serves to hold a defendant in custody once
state grounds for detention have ended. The detainer thus functioned
as a valid grant of federal authority to state law enforcement officials
to hold the defendant on federal charges when, in the absence of the
detainer, he would have been entitled to his release.

   I will assume for this discussion that Woolfolk was not held on
state charges after April 10. Woolfolk was "arrested . . . in connection
with [the federal] charges," 18 U.S.C. § 3161(b), some time on April
10 because that was when the state began detaining him solely on the
basis of the outstanding federal detainer. Woolfolk was "held for the
purpose of answering [to the] federal charge," Lee, 818 F.2d at 304,
after April 10 because there was no other purpose for which the state
could have legally detained him. The majority avoids this conclusion
by taking language from Lee and construing it narrowly to excuse the
government from its responsibilities under the Speedy Trial Act. The
majority begins by citing Lee for the proposition that "the provisions
of the Speedy Trial Act can be triggered by . . . ‘any restraint resulting
from federal action.’" Ante at 8 (quoting Lee, 818 F.2d at 305). The
majority gets around this language by saying that there was no federal
action here. There was federal action, however, when the U.S. Mar-
shal lodged a detainer with state authorities, authorizing them to keep
Woolfolk in custody if state process ended. Once Woolfolk’s custody
on the state charges ended on April 10, 2003, his continued "restraint"
in the state jail "result[ed] from federal action," specifically, the fed-
eral detainer.
14                    UNITED STATES v. WOOLFOLK
    The majority suggests that there can be no qualifying federal action
unless the government somehow "knew or should have known that
the defendant was restrained solely to answer federal charges." Ante
at 8. The government might not have known that Woolfolk was being
held pursuant to the federal detainer after April 10, but it knew
enough (by reason of its own actions) to be responsible for his deten-
tion after that date. The government filed the detainer secure in the
knowledge that the detainer would serve to hold Woolfolk in custody
if the state charges against him were disposed of. The majority says,
however, that we cannot charge a prisoner’s detention to the govern-
ment unless it knows that the detainer has kicked in. Otherwise,
according to the majority, we would be "impos[ing] a form of strict
liability upon the Government for actions taken by independent sover-
eigns." Ante at 8. Virginia did not reach its detention decision inde-
pendently, however. The entire process began with federal action, the
filing of a detainer, which authorized the state to continue custody on
behalf of the federal government. The filing of the detainer was a con-
scious act, signifying the government’s intention to authorize the state
to act on its behalf. Because the government took the intentional step
of authorizing the state to act on its behalf, the government would not
be held strictly liable for some totally independent action taken by the
state. If we do not charge the time Woolfolk was held under the fed-
eral detainer to the government, we allow the government to enjoy the
advantages of the detainer system without taking any responsibility.

   The majority also attempts to justify its knowledge rule on the
basis of "the breadth of the [federal] Government’s criminal prosecu-
tions and what must be the sheer number of federal detainers lodged
with state authorities." Ante at 8. I am willing to accept that there are
a fair number of federal detainers lodged against unsentenced prison-
ers in state custody. But I also expect it is fairly rare for state authori-
ties to fail to notify the federal government that a state prisoner
subject to a federal detainer is about to be free of state custody. States
have every incentive to provide timely notification. In light of the
costs and responsibilities of housing prisoners, state jailers are no
doubt eager to transfer the custody of a prisoner subject to a federal
detainer at the earliest possible moment. It appears that Woolfolk fell
through the cracks, and the question is whether the federal govern-
ment must be held responsible for the delay in his indictment. The
majority is correct to point out that "administration of justice" con-
                     UNITED STATES v. WOOLFOLK                       15
cerns should be taken into account. But Congress has made the judg-
ment, by its enactment of the Speedy Trial Act and the Interstate
Agreement on Detainers Act, that justice is best served by prompt
indictment and trial. There is no room to excuse the government for
the delay when a defendant languishes in jail as a result of the govern-
ment’s detainer. I would have the district court determine on remand
whether Virginia continued to hold Woolfolk solely because of the
federal detainer. If it did, Woolfolk’s Speedy Trial Act rights were
violated, and the court should decide whether to dismiss the indict-
ment with or without prejudice. See 18 U.S.C. § 3162(a).